Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION


Election/Restriction
  Applicant's election without traverse of Group I, claims 1,5-16 and 18-22 as well as the species synthetic variant for the natural plant compound in the reply filed on March 17, 2021 is acknowledged. 
	
Status of Claims
	Claims 1,5-16, and 18-22 are pending in the application. Claim 1 has been amended and claims 2-4, 17, and 23-45 have been cancelled in a preliminary amendment.  Claim 14 is withdrawn from further consideration pursuant to 37 CFR1.142 (b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1, 5-13, 15, 16, and 18-22 have been examined to the extent they read on the elected subject matter of record.


Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d), or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 02/07/2019 is a national stage entry of PCT/IL2017/050633 with an international filing date of 06/06/2017 and claims foreign priority to Israel Application 247169, filed 08/08/2016.
Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 


Claims 1,5-13,15,16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement because the specification, while being enabling for the use of  cornuside, 2-(3,4-dihydroxyphenyl)- 5-hydroxy-3,6,7-trimethoxy-4H-chromen-4-one, isothymonin, and a 3-(((2S,3R,4S,5S,6R)- 4,5-dihydroxy-6-(hydroxymethyl)-3-(((2S,3R,4S,5 S,6R)-3,4,5-trihydroxy-6- (hydroxymethyl)tetrahydro-2H-pyran-2-yl)oxy)tetrahydro-2H-pyran-2-yl)oxy)-2-(3,4- dihydroxyphenyl)-5 -hydroxy-7-methoxy-4H-chromen-4-one does not reasonably provide  enablement for the make and use of metabolites of  cornuside, 2-(3,4-dihydroxyphenyl)- 5-hydroxy-3,6,7-trimethoxy-4H-chromen-4-one, isothymonin, and a 3-(((2S,3R,4S,5S,6R)- 4,5-dihydroxy-6-(hydroxymethyl)-3-(((2S,3R,4S,5 S,6R)-3,4,5-trihydroxy-6- (hydroxymethyl)tetrahydro-2H-pyran-2-yl)oxy)tetrahydro-2H-pyran-2-yl)oxy)-2-(3,4- dihydroxyphenyl)-5 -hydroxy-7-methoxy-4H-chromen-4-one.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without an undue amount of experimentation.
 
Applicant is not enabled for the make and use of metabolites of cornuside, 2-(3,4-dihydroxyphenyl)- 5-hydroxy-3,6,7-trimethoxy-4H-chromen-4-one, isothymonin, and a 3-(((2S,3R,4S,5S,6R)- 4,5-dihydroxy-6-(hydroxymethyl)-3-(((2S,3R,4S,5 S,6R)-3,4,5-trihydroxy-6- (hydroxymethyl)tetrahydro-2H-pyran-2-yl)oxy)tetrahydro-2H-pyran-2-yl)oxy)-2-(3,4- dihydroxyphenyl)-5 -hydroxy-7-methoxy-4H-chromen-4-one .  The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir.1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
1) Scope or breadth of the claims 
The claims are broader in scope than the enabling disclosure.  Given the broadest reasonable interpretation, the term “metabolite”, which is not formally defined in the instant specification, is given its plain meaning (see MPEP 2111.01).  Thus the term embraces any and all intermediates or end products of the claimed natural plant compounds.  The specification merely discloses, without more, the use of a composition comprising a natural plant compound or a metabolite thereof selected from the group comprising a cornuside, a 2-(3,4-dihydroxyphenyl)-5-hydroxy-3,6,7-trimethoxy-4H-chromen-4-one, an 
isothymonin, a  3-(((2S,3R,4S,5S,6R)-4,5-dihydroxy-6-(hydroxymethyl)-3-(((2S,3R,4S,5S,6R)- -3,4,5-trihydroxy-6-(hydroxymethyl)tetrahydro-2H-pyran-2-yl)oxy)tetrahydro- -2H-pyran-2-yl)oxy)-2-(3,4-dihydroxyphenyl)-5-hydroxy-7-methoxy-

2) Nature of the invention
	The instant invention pertains to a method for inducing biofilm formation, enhancing biofilm formation, stimulating matrix production by a beneficial rhizobacteria, or enhancing transcription of matrix genes in a beneficial rhizobacteria, said method comprising the step of applying an effective amount of a composition comprising a natural plant compound or a metabolite thereof to the beneficial rhizobacteria.
3) Relative level of skill possessed by one of ordinary skill in the art
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (The Board disagreed with the examiner’s definition of one of ordinary skill in the art (a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or 
In the instant case, a person of ordinary skill in the art would be an individual having an advanced degree in microbiology.  
 
4) State of, or the amount of knowledge in, the prior art
Balandrin et al. (Science New Series, Vol. 228, No. 4704 (Jun. 7, 1985), pp. 1154-1160) teach that in spite of advances in extraction technology, separation science, analytical and spectroscopic instrumentation, little is known about the secondary metabolism of most of the higher plant species (see page 1157, column 1).  Baladrin et al. teach that that the development of new medicinals from higher plants is costly and time consuming (see page 1157, column 2).   .
5) Level or degree of predictability, or a lack thereof, in the art
	The skilled artisan would view that the make and use of  any and all   metabolites of a cornuside, a 2-(3,4-dihydroxyphenyl)-5-hydroxy-3,6,7-trimethoxy-4H-chromen-4-one, an isothymonin, a  3-(((2S,3R,4S,5S,6R)-4,5-dihydroxy-6-(hydroxymethyl)-3-(((2S,3R,4S,5S,6R)- -3,4,5-trihydroxy-6-(hydroxymethyl)tetrahydro-2H-pyran-2-yl)oxy)tetrahydro- -2H-pyran-2-yl)oxy)-2-(3,4-dihydroxyphenyl)-5-hydroxy-7-methoxy-4H-chromen- -4-one, eupahakonenin B and  a (E)-2-(3,7-dimethylocta-2,6-dien-1-yl)-5-pentylbenzene-1,3-diol is highly unpredictable.   Balandrin et al. teach that since many 

6) Amount of guidance or direction provided by the inventor
Applicant was required to provide in the specification additional guidance and direction with respect to how use the claimed subject matter in order for the application to be enabled with respect to the full scope of the claimed invention.  Although the instant specification discloses the use of a composition comprising a natural plant compound or a metabolite thereof selected from the group comprising a cornuside, a 2-(3,4-dihydroxyphenyl)-5-hydroxy-3,6,7-trimethoxy-4H-chromen-4-one, an isothymonin, a  3-(((2S,3R,4S,5S,6R)-4,5-dihydroxy-6-(hydroxymethyl)-3-(((2S,3R,4S,5S,6R)- -3,4,5-trihydroxy-6-(hydroxymethyl)tetrahydro-2H-pyran-2-yl)oxy)tetrahydro- -2H-pyran-2-yl)oxy)-2-(3,4-dihydroxyphenyl)-5-hydroxy-7-methoxy-4H-chromen- -4-one, eupahakonenin B and  a (E)-2-(3,7-dimethylocta-2,6-dien-1-yl)-5-pentylbenzene-1,3-dioles, there are no examples or experiments provided that disclose the make and use of  metabolites of the aforementioned natural plant compounds. 

7) Presence or absence of working examples
The specification fails to provide scientific data and working embodiments with respect to showing how to make and use of metabolites selected from the group comprising a cornuside, a 2-(3,4-dihydroxyphenyl)-5-hydroxy-3,6,7-trimethoxy-4H-chromen-4-one, an isothymonin, a  3-(((2S,3R,4S,5S,6R)-4,5-dihydroxy-6-
8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
One of ordinary skill in the art would have to conduct a myriad number of experiments. Essentially, one having ordinary skill would be required to figure out how to make the claimed metabolites.   As a result, one of ordinary skill in the art would be required to conduct an undue amount of experimentation. 
         
     Therefore, in view of the Wands factors, e.g., the amount of direction or guidance provided, absence of working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to make and use metabolites selected from the group comprising a cornuside, a 2-(3,4-dihydroxyphenyl)-5-hydroxy-3,6,7-trimethoxy-4H-chromen-4-one, an isothymonin, a  3-(((2S,3R,4S,5S,6R)-4,5-dihydroxy-6-(hydroxymethyl)-3-(((2S,3R,4S,5S,6R)- -3,4,5-trihydroxy-6-(hydroxymethyl)tetrahydro-2H-pyran-2-yl)oxy)tetrahydro- -2H-pyran-2-yl)oxy)-2-(3,4-dihydroxyphenyl)-5-hydroxy-7-

Claims 5-13, 15, 16, and 18-22 are rejected because they depend on and incorporate the limitations of rejected base claim 1.































Conclusion
No claims are allowed.

The prior art made of record
The following document is pertinent to the claimed invention although it was not relied on. 
Bais et al. (US PG Publication 2010/0260735 A1) 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617




	/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617